672 S.E.2d 544 (2009)
STATE of North Carolina
v.
Chris Darryl DRYE.
No. 2P09.
Supreme Court of North Carolina.
January 8, 2009.
Chris Darryl Drye, Pro Se.
LaToya B. Powell, Assistant Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 5th day of January 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in conference, this the 8th day of January 2009."